          Case 1:20-cv-02146-TJK Document 107 Filed 07/14/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    DR. SAAD ALJABRI,

         Plaintiff,

         v.                                            Civil Action No. 1:20-cv-02146-TJK

    MOHAMMED     BIN    SALMAN               BIN
    ABDULAZIZ AL SAUD, et al.

         Defendants.


                  MOTION FOR LEAVE TO DESIGNATE UNREDACTED
                  DOCUMENTS AS HIGHLY SENSITIVE DOCUMENTS

        As requested by the Court in the July 8, 2021 Sealed Order, Dkt. 106, Dr. Saad submits

this motion for leave to designate as Highly Sensitive Documents (“HSDs”) the unredacted

versions of the June 11, 2021 motion to seal (the “June 11 Motion to Seal”), the unredacted version

of the declaration by Expert Doe in support of the June 11 Motion to Seal (the “Expert Doe

Declaration”),1 as well as the unredacted version of Expert Doe’s expert report (the “Expert

Report”) on the Omar and Sarah Aljabri Public Prosecution Office Documents (the “PPO

Documents”) (collectively, the “Proposed HSDs”), which were filed on June 11, 2021 pursuant to

Standing Order No. 21-3, In re: Procedures for the Filing, Service, and Management of Highly

Sensitive Documents ¶ 3(a). Dr. Saad is requesting this relief in order to protect the life and safety

of Expert Doe and individuals associated with Expert Doe.2


1
  The name and all identifying information of Expert Doe are sealed and designated as attorneys’
eyes only. Sealed Order, Dkt. 106.
2
  Plaintiff’s counsel has conferred with counsel for Defendants. See D.C. District Court Local
Rule 7(m); Standing Order ¶ 11(a), ECF No. 5. No defendant opposes the relief sought in this
motion. Counsel for Defendants bin Salman, Saud Alqahtani, Alassiri, Alsayed, Algasem,
Alsaleh, Alhaqbani, Alhomid, Albawardi, and Bader Alqahtani do not oppose this motion, but
         Case 1:20-cv-02146-TJK Document 107 Filed 07/14/21 Page 2 of 5




                                        BACKGROUND

       On February 4, 2021, Dr. Saad filed an Amended Complaint, describing in detail an effort

led by Mohammed bin Salman bin Abdulaziz al Saud (“Defendant bin Salman”) to reach into the

United States and across international borders in order to kill Dr. Saad. As described in the

Amended Complaint, Defendant bin Salman, acting through Defendants Bader Alasaker and

MiSK Foundation, recruited and deployed a network of agents in the United States to intensively

hunt down Dr. Saad so that he could be killed. Am. Compl. ¶¶ 225-46, Dkt. 66. In order to lure

and trap Dr. Saad, Defendant bin Salman also targeted Dr. Saad’s family and associates in Saudi

Arabia, including disappearing and holding hostage his two children Omar and Sarah Aljabri (who

have been prohibited from leaving Saudi Arabia since they were 18- and 17-years old,

respectively). Id. ¶¶ 181-217. In September 2020, approximately one month after this lawsuit was

filed, Defendant bin Salman orchestrated pretextual criminal proceedings against Omar and Sarah

to justify their ongoing (and previously extrajudicial) detentions. Id. ¶ 190.

       Defendant bin Salman filed a Motion to Dismiss on April 4, 2021. Dkt. 92. Attached to

the Motion to Dismiss are two Arabic language documents from the Public Prosecution Office of

Saudi Arabia, dated April 1, 2021, along with English translations of the documents, also dated

April 1, 2021, which purport to document judicial proceedings involving Omar and Sarah. Dkt.

92-13, Ex. L.

       With his opposition to Defendants’ motions to dismiss, Dr. Saad filed an expert report from

Expert Doe, which opined on the PPO Documents filed by Defendant bin Salman. Id. Expert Doe

opined that the PPO Documents are not publicly available, are not court records, and are unusual



reserve all rights, including the right to seek unsealing of these documents. Counsel for Defendants
MiSK Foundation, Alasaker, Alrajhi, Alhamed, Abuljadayel, and Hamed take no position on the
motion.
                                                 2
         Case 1:20-cv-02146-TJK Document 107 Filed 07/14/21 Page 3 of 5




because they purport to describe the outcome of proceedings held under a different ministry (the

Ministry of Justice). Expert Doe also opined that, given the control Defendant bin Salman has

over the Public Prosecution Office, and the unusual speed with which the PPO Documents were

produced, the PPO Documents were likely created for the purposes of this litigation. Expert Doe’s

qualifications, including Expert Doe’s familiarity with the types of documents issued by the

Ministry of Justice and the Public Prosecution Office in Saudi Arabia, are described in more detail

in the June 11 Motion to Seal and the Expert Report filed pursuant to the HSD procedures. See

Standing Order No. 21-3, In re: Procedures for the Filing, Service, and Management of Highly

Sensitive Documents ¶ 3(a).

       Dr. Saad has proffered Expert Doe’s testimony, even though doing so necessitates

designating the unredacted version of his or her report as a HSD, available only on an attorneys’-

eyes-only basis, because very few experts available to Dr. Saad have Expert Doe’s level of

knowledge about documents produced by the Public Prosecution Office and Ministry of Justice.

That is so, in large part, because the risk of retaliation from Defendant bin Salman deters many

such experts from testifying.

                                           ANALYSIS

       Under Standing Order No. 21-3, In re: Procedures for the Filing, Service, and Management

of Highly Sensitive Documents ¶ 1, no HSDs are to be filed on the Court’s CM/ECF system, and

are instead to be filed according to the procedures outlined in Standing Order No. 21-3. HSDs are

defined as documents that “require a heightened level of protection not provided by sealing on the




                                                3
         Case 1:20-cv-02146-TJK Document 107 Filed 07/14/21 Page 4 of 5




CM/ECF system” because, among other reasons, they “could reasonably be expected to . . . cause

exceptionally grave damage or injury to any person.” Id. ¶ 2(a).3

       This standard is met here. As outlined in the Expert Doe Declaration, disclosure of Expert

Doe’s identifying information would put the life and safety of Expert Doe, as well as individuals

associated with Expert Doe, at grave risk. See Expert Doe Decl. ¶¶ 1-7. If Expert Doe’s identifying

information is disclosed to Defendants, the damage would be irreversible: Once Expert Doe’s

identity is disclosed (even temporarily or accidentally), that identity will become publicly

known—and Expert Doe and individuals associated with Expert Doe would be put in immediate

and mortal danger. It is precisely this kind of information—where even inadvertent disclosure or

improper access would “cause exceptionally grave damage or injury to any person,” Standing

Order No. 21-3 ¶ 2(a)—that the HSD procedures were enacted to protect. Sealing the documents

on CM/ECF is not sufficient to eliminate this risk of exceptionally grave harm.

       In the July 8, 2021 Sealed Order (Dkt. 106) the Court asked the parties to opine on whether

the Sealed Order should be unsealed. Plaintiff consents to having the Sealed Order filed on the

public docket because the Sealed Order contains no information that, under the Hubbard factors,

warrants remaining under seal. See United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980).

Counsel for Defendant bin Salman also consents to unsealing the July 8, 2021 Sealed Order;

counsel for Defendants MiSK and Alasaker take no position on unsealing the July 8, 2021 Sealed

Order; and counsel for Defendants Saud Alqahtani, Alassiri, Alsayed, Algasem, Alsaleh,

Alhaqbani, Alhomid, Albawardi, Bader Alqahtani, Alrajhi, Alhamed, Abuljadayel, and Hamed



3
  As explained in the June 11 Motion to Seal, sealing the Proposed HSDs and designating them as
attorneys’ eyes only is warranted under the factors set forth in United States v. Hubbard, 650 F.2d
293 (D.C. Cir. 1980). On July 8, 2021, this Court granted the part of Plaintiff’s motion to designate
the Proposed HSDs as attorneys’ eyes only but directed briefing on whether the Proposed HSDs
are properly designated as HSDs. Sealed Order, Dkt. 106. This motion addresses that issue.
                                                 4
          Case 1:20-cv-02146-TJK Document 107 Filed 07/14/21 Page 5 of 5




have not informed counsel for Dr. Saad about their position on unsealing the July 8, 2021 Sealed

Order.

         For these reasons, Dr. Saad respectfully requests that this Court designate the Proposed

HSDs as HSDs, allow the unredacted versions of the documents designated as HSDs to remain

filed outside of the CM/ECF system and under seal, and authorize the filing of redacted versions

of Exhibits C and D to the June 11, 2021 Motion to Seal and the July 8, 2021 Sealed Order (Dkt.

106) on the public docket.


Dated: July 14, 2021                                Respectfully submitted,

                                                    JENNER & BLOCK LLP

                                                    /s/ David Pressman

                                                    David Pressman
                                                    D.C. Bar No. 1013431
                                                    Jason P. Hipp
                                                    DDC No. NY0397
                                                    Jenner & Block LLP
                                                    919 Third Avenue
                                                    New York, NY 10022
                                                    Telephone: (212) 891-1654
                                                    Fax: (212) 891-1699
                                                    dpressman@jenner.com
                                                    jhipp@jenner.com

                                                    Lindsay Harrison
                                                    D.C. Bar No. 977407
                                                    Zachary C. Schauf
                                                    D.C. Bar No. 1021638
                                                    Jenner & Block LLP
                                                    1099 New York Avenue, NW
                                                    Suite 900
                                                    Washington, DC 20001-4412
                                                    Telephone: (202) 639-6865
                                                    Fax: (202) 639-6066
                                                    lharrison@jenner.com
                                                    zschauf@jenner.com
                                                    Counsel for Plaintiff

                                                5
